Chief Justice Steele
delivered the opinion of the court:
The plaintiff brought his action in the justice court, where he recovered a judgment, but upon appeal to the county court, the defendant was. successful.
The plaintiff sought damages for failure of the defendant to pay him a commission, alleging that he *335was employed by the defendant to procure a purchaser for certain real estate; that he found a purchaser, and that the sale was consummated through his efforts.’ If the plaintiff’s testimony had been duly accredited by the court, a judgment would probably have been rendered in his favor; but the court found against him, and as all the material facts stated in plaintiff’s testimony were denied by the defendant, the judgment will be affirmed.

Affirmed.

Mr. Justice Gabbert and Mr. Justice Hill concur.